Action by plaintiff wife to recover damages for personal injuries, and by plaintiff husband for expenses and loss of services resulting from a collision of two automobiles. Judgment entered on the verdict of a jury in favor of plaintiffs, as reduced by stipulation, unanimously affirmed, with costs, pursuant to the provisions of section 106 of the Civil Practice Act. Appeal from the order denying the motion for a new trial dismissed, without costs. Present — Hagarty, Acting P. J., Carswell, Adel, Lewis and.Aldrich, JJ.